Citation Nr: 1536665	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for deep vein thrombosis of the right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for deep vein thrombosis of the lower left leg.

3.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the August 2013 VA Form 9 Appeal, the Veteran requested a Board hearing.  In a letter dated in August 2014, the Veteran withdrew his request. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of whether there was clear and unmistakable error in the May 22, 2009, rating decision that assigned a noncompensable evaluation for pulmonary embolism has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Veteran submitted a VA Form 21-4142 to obtain treatment records dated from January 1994 to December 2014 from Dr. S., his private physician.  The most recent medical records from Dr. S. are dated in April 2008 and reflect that he is the Veteran's treating physician for his deep vein thrombosis and hypertension.  Therefore, a remand is necessary to obtain treatment records from Dr. S.  Additionally, the Veteran's most recent VA examination was in March 2010.  In the August 2015 Appellant Brief, the Veteran's representative stated that the service-connected hypertension and deep vein thrombosis had worsened over the more than five year period since his last VA examination.  Therefore, a remand is necessary to determine the current severity of the Veteran's hypertension and deep vein thrombosis.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained, as needed, to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  The AOJ must specifically obtain the private treatment records from Dr. S., as authorized by the Veteran in the August 2014 VA 21-4142 Form.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected deep vein thrombosis of the right lower extremity and lower left leg.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



